DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of April 16, 2019.  The rejections are stated below.  Claims 1-20 are pending and have been examined.

Response to Amendment/Arguments
2. 	Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive.   Applicant argues “Similar to the claims at issue in the Packet Intelligence case and the Ancora Techs, case, the claimed subject matter of claim 1 provides an improvement in communication and computer technologies to provide a solution to a problem that is inherent in communication and computer technologies. A problem that can be inherent in communication and computer technologies, in particular, online transactions between communication devices communicating in a communication network, is fraudulent transactions”.  Turning to Applicant’s specification paragraph 0002 discloses “Detection of fraud in a transaction system is a difficult task. Currently,
risk solutions to combat a fraud trend (e.g., a flash fraud trend, etc.) in a transaction system are generally manually composed after the fraud trend is detected. On average, manually composing a risk solution related to a fraud trend generally takes approximately one day to complete”.  The courts have indicated mere automation of manual processes, such as using a generic computer may not be sufficient to show an improvement in computer-functionality MPEP 2106.05(a).  The technical limitation of a firewall recited in claim 1 that is used to secure communications between client devices and the claimed system does not integrate the judicial exception into a practical application because the firewall does not impose any meaningful limits on practicing the abstract idea. Examiner notes that the improvements discussed here are simply to providing insurance, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.

3.	Applicant argues “Even assuming arguendo that claim 1 is directed to an abstract idea (which assignee’s representative denies), claim 1 still satisfies step 2A, prong 2 of the Alice analysis as claim 1 as a whole integrates the alleged abstract idea into a practical application and/or, alternatively or additionally, claim 1 satisfies step 2B of the Alice analysis as claim 1 provides an inventive concept”. Here, the instant claims recite limitations corresponding to fraud detection (risk management) . As described above, the mere use of computers to perform generic data processing does not constitute a clear technological improvement under Step 2A of the analysis, even if the claimed calculations are novel themselves. 
The instant claims are similar to those in SAP America because the advance lies solely within the finance field and entirely in the realm of abstract ideas.  The focus of the claims is on a new accounting method for analyzing electronic documents.  As 

4. 	Applicant’s arguments concerning 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth have been considered but are not persuasive.   Applicant’s specification does not appear to disclose the structure or algorithm of the fraud monitoring component, feature selection component, optimization component. Applicant argues the function of the components but does not explicitly disclosure what the components are.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of fraud detection without significantly more. 

Claim 1 is directed to a system which is one of the four statutory categories of invention (Step 1: YES).
Claim 10 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
Claim 17 is directed to a non-transitory computer readable storage medium which is not one of the four statutory categories of invention.  Although this claim is not statutory, as explained in the rejection below, this claim will be analyzed as though it is directed to one of the statutory categories. 



Claim 1 recites a system, comprising:
a memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise:

fraud monitoring component that determines that transaction data satisfies a first defined criterion associated with a fraud trend and generates alert flow decision data based on the fraud trend,  wherein the fraud monitoring component divides the transaction data into respective data groups comprising respective portions of the transaction data and associated with respective combinations of monitoring variables, and, based on application of the first defined criterion to the respective data groups associated with the respective combinations of the monitoring variables, determines one or more first data groups of the respective data groups that satisfy the first defined criterion indicative of the fraud trend and one or more second data groups of the respective data groups that do not satisfy the first defined criterion, and wherein the alert flow decision data relates to the one or more first data groups that satisfy the first defined criterion indicative of the fraud trend; a feature selection component that determines a subset of features from the alert flow decision data; and
an optimization component that performs an algorithmic strategy technique based on the subset of features from the alert flow decision data to determine a fraud mitigation solution for the transaction data that satisfies a second defined criterion associated with a performance metric for the algorithmic strategy technique, wherein information relating to the fraud mitigation solution is transmitted to a server to facilitate implementation of the fraud mitigation solution.. These limitations (with the exception of italicized limitations) describe an abstract idea of fraud detection and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations). The claim also recites memory, processor, computer executable components, fraud monitoring component, feature Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., memory, processor, computer executable components, fraud monitoring component, feature selection component, optimization component are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).


The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical (Step 2B: NO).
Similar arguments can be extended to other independent claims 10 and 17 hence claims 10 and 17 are rejected on similar grounds as claim 1.
Claims 2-6 further defines the abstract idea.
The limitations of claims 7-9 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Therefore, the claims 1-20 are directed to an abstract idea. Thus, the claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-9 are rejected under 35 U.S.C. 112, second paragraph or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


Means-Plus-Function
9.	Claim 1 recites:
“a fraud monitoring component…”.
“a feature selection component…”.
“an optimization component”.

10.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “a second robotic node”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1, 7-10, and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Binns et al. [US Pub No. 2018/0293582 A1] in view of Unser et al. [US Pub No. 2015/0348037 A1] and Carlson et al. [WO No. 2010/0129342 A1].


13.	Regarding claim 1, Binns discloses a system, comprising:
a memory that stores computer executable components (memory 0015); 
a processor that executes computer executable components stored in the memory (processor), wherein the computer executable components comprise:
a fraud monitoring component that determines that transaction data satisfies a first defined criterion (fraud detection rules 0016) associated with a fraud trend and generates alert flow decision data based on the fraud trend (fraud detection 0016);

an optimization component that performs an algorithmic strategy technique based on the subset of features from the alert flow decision data to determine a fraud mitigation solution for the transaction data that satisfies a second defined criterion associated with a performance metric for the algorithmic strategy technique (An example algorithm for clearance engine 210 is as follows: wait for response 165; 
Binns does not disclose however Unser teaches a feature selection component that determines a subset of features from the alert flow decision data (Unser 0056).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Unser.  The rationale to combine the teachings would be in improving of fraud scoring based on criminal activity.
Binns does not disclose however Carlson teaches wherein the fraud monitoring component divides the transaction data into respective data groups comprising respective portions of the transaction data and associated with respective combinations of monitoring variables, and, based on application of the first defined criterion to the respective data groups associated with the respective combinations of the monitoring variables, determines one or more first data groups of the respective data groups that satisfy the first defined criterion indicative of the fraud trend and one or more second data groups of the respective data groups that do not satisfy the first defined criterion, and wherein the alert flow decision data relates to the one or more first data groups that satisfy the first defined criterion indicative of the fraud trend (Carlson 0154-0155).
Binns does not disclose however Carlson teaches wherein information relating to the fraud mitigation solution is transmitted to a server to facilitate implementation of the fraud mitigation solution (Carlson 0154-0155).  At the time of filing it would have been 

14.	Claims 10 and 17 recite similar language as to claim 1 and stand rejected on the same grounds.

15.	Regarding claim 7, Binns in view of Unser and Carlson disclose the system of claim 1, wherein the computer executable components comprise:
a decision engine component that transmits the fraud mitigation solution to the server a data channel associated with a tunneling protocol (Binns 0020).

16.	Regarding claims 8 and 16, Binns in view of Unser and Carlson disclose the system of claim 7, wherein the decision engine component transmits the fraud mitigation solution to the server via a remotely addressable communication channel (Binns 0020).

17	Regarding claim 9, Binns in view of Unser and Carlson the system of claim 7, wherein the decision engine component further transmits the alert flow decision data to the server via the data channel associated with the tunneling protocol (Binns 0020).

18.	Claims 2-3, 11-12,  and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Binns et al. [US Pub No. 2018/0293582 A1] in view of Unser et al. [US Pub No. 2015/0348037 A1], Carlson et al. [WO No. 2010/0129342 A1], and further in view of Ahmed [US Pub No. 2019/0036678 A1].

19.	Regarding claims 2, 11, and 18 Binns does not disclose however Ahmed teaches wherein the fraud monitoring component generates loss forecast data associated with the fraud trend based on historical data and point-in-time data associated with the transaction data (Ahmed 0413). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Ahmed.  The rationale to combine the teachings would be improved fraud detection in a network.

20.	Regarding claims 3, 12, and 19 Binns does not disclose however Ahmed teaches wherein the feature selection component determines the subset of features from the alert flow decision data based on the loss forecast data (Ahmed 0413). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Ahmed.  The rationale to combine the teachings would be improved fraud detection in a network.

21.	Claims 4-5, 13-14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Binns et al. [US Pub No. 2018/0293582 A1] in view of Unser et al. [US Pub No. 2015/0348037 A1], Carlson et al. [WO No. 2010/0129342 A1], and further in view of Luk et al. [US Pub No. 2012/0317013 A1].

claims 4, 13, and 20 Binns does not disclose however Luk teaches wherein the feature selection component determines a set of model scores and a set of attribute variables from a set of data pools associated with the alert flow decision data (Luk 0070).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Luk.  The rationale to combine would be in improved computer predictive model.

23.	Regarding claims 5 and 14 Binns does not disclose however Luk teaches wherein the optimization component performs the algorithmic strategy technique based on the set of model scores and the set of attribute variables to determine the fraud mitigation solution for the transaction data (Luk 0070).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Luk.  The rationale to combine would be in improved computer predictive model.

24.	Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Binns et al. [US Pub No. 2018/0293582 A1] in view of Unser et al. [US Pub No. 2015/0348037 A1], Carlson et al. [WO No. 2010/0129342 A1], and further in view of Hu et al. [US Pub No. 2020/0175388 A1].

25	Regarding claims 6 and 15, Binns does not disclose however Hu teaches wherein the optimization component performs a greedy search algorithmic technique based on the subset of features from the alert flow decision data to determine the fraud .


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:00am through 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt  can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698